Exhibit 10.17

Summary of the Registrant’s Compensatory Arrangements with Executive Officers

 

Name and Title

   Base Salary for 2011
(effective April 4, 2011)  

Paul Sagan
CEO

   $ 750,000   

J. Donald Sherman
Senior Vice President — Chief Financial Officer

   $ 443,500   

Debra Canner
Senior Vice President — Human Resources

   $ 294,000   

Melanie Haratunian
Senior Vice President and General Counsel

   $ 347,000   

Robert Hughes
Executive Vice President — Global Sales, Services and Marketing

   $ 443,500   

David Kenny
President

   $ 560,000   

Tom Leighton
Chief Scientist

   $ 20,000   